EXHIBIT 10.1

SECOND CERTIFICATE OF AMENDMENT TO THE
SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

NRDC ACQUISITION CORP.

PURSUANT TO SECTION 245 OF THE GENERAL CORPORATION LAW
OF THE STATE OF DELAWARE

NRDC Acquisition Corp. (the “Corporation”), a corporation organized and existing
under and by virtue of the provisions of the General Corporation Law of the
State of Delaware (the “General Corporation Law”), hereby certifies that:

1. The Corporation’s original Certificate of Incorporation was filed in the
office of the Secretary of State of the State of Delaware on July 10, 2007, its
Amended and Restated Certificate of Incorporation was filed in the office of the
Secretary of the State of Delaware on July 25, 2007, its Second Amended and
Restated Certificate of Incorporation was filed in the office of the Secretary
of the State of Delaware on September 4, 2007 and its Certificate of Amendment
to the Second Amended and Restated Certificate of Incorporation was filed in the
office of the Secretary of the State of Delaware on October 19, 2007 (the
“Second Amended and Restated Certificate of Incorporation”).

2. The Board of Directors of the Corporation, pursuant to Section 242 of the
General Corporation Law, duly adopted a resolution setting forth proposed
amendments to the Second Amended and Restated Certificate of Incorporation and
declaring such amendments advisable. The stockholders of the Corporation,
pursuant to Section 242 of the General Corporation Law, duly approved and
adopted such proposed amendment at a special meeting of stockholders duly called
and held upon notice in accordance with Section 222 of the General Corporation
Law.

3. The Second Amended and Restated Certificate of Incorporation is hereby
amended by deleting the first two sentences of ARTICLE Sixth thereof in their
entirety and inserting the following in lieu thereof:

“The introduction and the following provisions (A) through (G) of this ARTICLE
SIXTH shall apply during the period commencing upon the filing of this Third
Amended and Restated Certificate of Incorporation and terminating upon the
consummation of any Business Combination (as defined below), and may not be
amended during the Target Business Acquisition Period (as defined below) except
as provided in subparagraph (G) of this ARTICLE SIXTH. A “Business Combination”
shall mean the (i) acquisition by the Corporation of one or more assets or
control of one or more operating businesses (collectively, the “Target
Business”), through a merger, capital stock exchange, stock purchase, asset
acquisition or other similar business combination having, collectively, a fair
market value (as calculated in accordance with the requirements set forth below)
of at least 80% of the amount in the Trust Fund (excluding the deferred
underwriting discounts and commissions and taxes payable ) at the time of such
acquisition; provided, that any acquisition of multiple assets or operating
businesses shall occur contemporaneously with one another; or (ii) consummation
of substantially all of the transactions contemplated by the Framework
Agreement, dated as of August 7, 2009, by and between the Corporation and NRDC
Capital Management, LLC. For purposes of this ARTICLE SIXTH, fair market value
shall be determined by the Board of Directors based upon financial standards
generally accepted by the financial community, such as actual and potential
sales, earnings, cash flow and book value.”

[The remainder of this page has been left intentionally blank.]

1



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, NRDC Acquisition Corp. has caused this Certificate of
Amendment to be signed by ____________________, its Chief Executive Officer, on
the ___ day of October, 2009.

_____________________________
[Name], Chief Executive Officer

2



--------------------------------------------------------------------------------